Exhibit 99. 1 PRELIMINARY AND UNAUDITED QUARTERLY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND NON-GAAP FINANCIAL MEASURES The preliminary and unaudited quarterly condensed consolidated statements of income (loss) and the non-GAAP financial measures have been prepared as a supplement to the pro forma financial statements to illustrate the quarterly impact of the reclassification of the Mitchell’s Restaurants’ operating results to discontinued operations for fiscal years 2014 and 2013. The fiscal year 2013 operating results of three additional locations closed in fiscal year 2014 have also been reclassified to the discontinued operations line of the quarterly condensed consolidated statements of income. Therefore, the quarterly condensed consolidated statements of income do not agree to the pro forma financial statements presented in Exhibit 99.3 for fiscal year 2013. RUTH'SHOSPITALITY GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (Loss) - Preliminary and Unaudited (Amountsin thousands, except share and per share data) Quarter Ended Quarter Ended March 31, June 30, September 29, December 29, Fiscal Year March 30, June 29, September 28, Year to Date Q3 2014 Revenues: Restaurant sales $ 81,325 $ 73,744 $ 64,432 $ 84,699 $ 304,200 $ 85,070 $ 77,989 $ 69,283 $ 232,342 Franchise income 3,663 3,647 3,498 4,203 15,011 4,036 3,807 3,517 11,360 Other operating income 891 2,802 721 ) 3,143 1,248 1,210 995 3,453 Total revenues 85,879 80,193 68,651 87,631 322,354 90,354 83,006 73,795 247,155 Costs and expenses: Food and beverage costs 25,104 22,097 19,867 26,318 93,386 26,667 24,828 22,165 73,661 Restaurant operating expenses 37,083 35,624 34,668 38,289 145,664 38,843 37,741 37,238 113,821 Marketing and advertising 1,579 3,087 1,362 3,312 9,340 1,746 1,923 1,990 5,658 General and administrative costs 6,635 6,695 6,642 7,836 27,808 6,225 5,847 5,352 17,424 Depreciation and amortization expenses 2,689 2,539 2,452 2,550 10,230 2,510 2,714 2,693 7,918 Pre-opening costs 1 142 316 232 691 409 119 395 924 Gain on settlements, net - - ) - ) - Total costs and expenses 73,091 70,184 63,588 78,537 285,400 76,400 73,172 69,833 219,406 Operating income 12,788 10,009 5,063 9,094 36,954 13,954 9,834 3,962 27,749 Other income (expense): Interest expense ) Other 25 (1 ) ) (1 ) ) 9 12 5 25 Income from continuing operations before income tax expense 12,297 9,593 4,548 8,798 35,237 13,676 9,548 3,670 Income tax expense 3,881 2,452 1,623 2,787 4,686 2,880 1,472 Income from continuing operations 8,416 7,141 2,925 6,011 24,493 8,990 6,668 2,198 17,855 Discontinued operations: Income (loss) from discontinued operations, net of income taxes ) 626 ) 236 ) ) Net income (loss) $ 7,661 $ 7,767 $ 2,887 $ 4,175 $ 22,489 $ 8,865 $ 6,904 $ ) $ 8,470 Basic earnings (loss) per common share: Continuing operations $ 0.24 $ 0.20 $ 0.08 $ 0.17 $ 0.71 $ 0.25 $ 0.19 $ 0.06 $ 0.51 Discontinued operations ) $ 0.02 ) 0.01 ) ) Basic earnings (loss) per share $ 0.22 $ 0.22 $ 0.08 $ 0.12 $ 0.65 $ 0.25 $ 0.20 $ ) $ 0.24 Diluted earnings (loss) per common share: Continuing operations $ 0.24 $ 0.20 $ 0.08 $ 0.17 $ 0.69 $ 0.25 $ 0.18 $ 0.06 $ 0.51 Discontinued operations ) 0.02 ) $ 0.01 ) $ ) Diluted earnings (loss) per share $ 0.22 $ 0.22 $ 0.08 $ 0.12 $ 0.63 $ 0.25 $ 0.19 $ ) $ 0.24 Shares used in computing earnings (loss) per common share: Basic 34,456,380 34,660,149 34,956,353 34,978,903 34,761,160 35,094,652 35,122,131 34,925,592 35,047,458 Diluted 35,505,778 35,681,077 35,795,508 35,858,859 35,784,430 35,822,458 35,587,975 34,925,592 35,567,738 Dividends declared per common share $ - $ 0.04 $ 0.04 $ 0.04 $ 0.12 $ 0.05 $ 0.05 $ 0.05 $ 0.15 NON-GAAP FINANCIAL MEASURES We prepare our financial statements in accordance with generally accepted accounting principles (GAAP). Within our press releases announcing quarterly earnings, we have made reference to non-GAAP net income and non-GAAP diluted earnings per common share. These non-GAAP measurements were calculated by excluding certain non-recurring items and losses from discontinued operations. These non-GAAP measurements have been included as supplemental information. We believe that this measure represents a useful internal measure of performance. Accordingly, where these non-GAAP measures are provided, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance on a quarter-over-quarter basis. However, because these measures are not determined in accordance with accounting principles generally accepted in the United States, such measures are susceptible to varying calculations and not all companies calculate the measures in the same manner. As a result, the aforementioned measures as presented may not be directly comparable to similarly titled measures presented by other companies. These non-GAAP financial measure are presented as supplemental information and not as an alternative to any GAAP measurements. Reconciliation of Non-GAAPFinancial Measure - Unaudited (Amounts inthousands, except share data) Quarter Ended Quarter Ended March 31, June 30, September 29, December 29, Fiscal Year March 30, June 29, September 28, Year to Date Q3 2014 GAAP net income $ 7,661 $ 7,767 $ 2,887 $ 4,175 $ $ $ 6,904 ) $ 8,470 Net of tax impact of excluding a cumulative adjustment from a change in accounting estimate related to gift card breakage revenue - - - 1,306 1,306 - Net of tax impact of excluding gain on settlements - - ) - ) - Impact of excluding certain income tax items - ) - - ) - Net of tax impact of excluding loss (income) on discontinued operations 755 ) 38 1,836 ) 9,496 9,385 Non-GAAP net income $ 8,416 $ 6,525 $ 1,876 $ 7,317 $ 23,966 $ 8,990 $ 6,668 $ 2,198 $ 17,855 Non-GAAP diluted earnings per share $ 0.24 $ 0.18 $ 0.05 $ 0.20 $ 0.67 $ 0.25 $ 0.19 $ 0.06 $ 0.50 Shares: Weighted average number of common shares outstanding - basic 34,456,380 34,660,149 34,956,353 34,978,903 34,761,160 35,094,652 35,122,131 34,925,592 35,047,458 Dilutive shares 1,049,398 1,020,928 839,155 879,956 1,023,270 727,806 465,844 379,814 520,280 Weighted-average number of common shares outstanding - diluted 35,505,778 35,681,077 35,795,508 35,858,859 35,784,430 35,822,458 35,587,975 35,305,406 35,567,738
